                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MARTY NORMAN,                                     )
                                                  )
                            Plaintiff,            )
                                                  )
              v.                                  )              1:16CV1388
                                                  )
CALL-A-NURSE, LLC; NOVANT                         )
HEALTH TRIAD REGION, LLC; AND                     )
THE MOSES H. CONE HOSPITAL                        )
OPERATING CORPORATION,                            )
                                                  )
                            Defendants.           )


                     MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       Plaintiff initiated this action alleging that Defendants unlawfully terminated her

employment in violation of the Age Discrimination in Employment Act (“ADEA” or the

“Act”), 29 U.S.C. § 623, and the public policy of North Carolina, specifically N.C. Gen. Stat.

§ 143-422.2. (ECF No. 1 ¶¶ 25, 29.) Before the Court is Defendants’ Motion for Summary

Judgment. (ECF No. 35.) For the reasons outlined below, Defendants’ motion will be

granted.

       As background, in 1994, Plaintiff established, and was the sole owner of, a call–in

nursing service called Call a Nurse, P.C. (ECF No. 35-3 at 13.) In 1996, Call a Nurse, P.C.

was purchased by Triad Health Ventures, Inc. 1 (“Triad Ventures”) for $360,000. (Id. at 21–



   1
    Plaintiff alleges that Defendants, Novant Triad Region, LLC and The Moses H. Cone Hospital
Corporation were the controlling owners and directors of Triad Ventures. (ECF No. 1 ¶ 12.)
22.) Contemporaneously with the purchase of the business, on June 28, 1996, Triad Ventures

entered into an Executive Employment Agreement with Plaintiff in which she agreed to serve

as Executive Director of the business. (Id. at 15–16, 42.) Triad Ventures later conveyed its

assets to Call-A-Nurse, LLC (“CAN”), a limited liability company owned by Defendants,

Novant Health and Moses Cone. (See ECF No. 35-8 at 4; ECF No. 42-5 at 7.) At that time,

Plaintiff became an employee of CAN, and continued to serve as its Executive Director until

she was terminated, effective June 27, 2015. (See ECF No. 1 ¶¶ 18–19; ECF No. 35-3 at 16.)

Plaintiff was 57 years of age at the time of her termination. (ECF No. 42-1 ¶ 1.)

        Defendants now move for summary judgment on each of Plaintiff’s unlawful

termination claims based on age, contending that there is no genuine issue of material fact

related to either claim and that Defendants are entitled to judgment as a matter of law. (ECF

No. 35.)

   I.      STANDARD OF REVIEW

        Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

court must view the evidence and “resolve all factual disputes and any competing, rational

inferences in the light most favorable” to the nonmoving party. Rossignol v. Voorhaar, 316 F.3d

516, 523 (4th Cir. 2003) (quoting Wightman v. Springfield Terminal Ry. Co., 100 F.3d 228, 230 (1st

Cir. 1996)). The role of the court is not “to weigh the evidence and determine the truth of the

matter” but rather “to determine whether there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). A genuine issue for trial exists only when “there is

sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party.”



                                                2
Id. “If the evidence is merely colorable, or is not significantly probative, summary judgment

may be granted.” Id. at 249–50 (citations omitted).

         In opposing a properly supported motion for summary judgment, the nonmoving party

cannot rest on “mere allegations or denials,” id. at 248, and “must do more than simply show

that there is some metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). The nonmoving party must support its assertions

by citing to particular parts of the record or showing that materials cited do not establish the

absence of a genuine dispute. Fed. R. Civ. P. 56 (c)(1); see Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986). “The summary judgment inquiry thus scrutinizes the plaintiff’s case to determine

whether the plaintiff has proffered sufficient proof, in the form of admissible evidence, that

could carry the burden of proof of [her] claim at trial.” Mitchell v. Data Gen. Corp., 12 F.3d

1310, 1316 (4th Cir. 1993).

   II.      DISCUSSION

            A. Plaintiff’s ADEA Claim

         The Act makes it unlawful for an employer to discharge an individual based on age. 29

U.S.C. § 623(a)(1). The Act specifically prohibits discrimination of employees and applicants

based on age for individuals aged 40 and above. Id. § 631(a). The burden of proving that age

was a determining factor in an employment decision is on the plaintiff. Mereish v. Walker, 359

F.3d 330, 334 (4th Cir. 2004). A plaintiff can establish her claim of discrimination through

direct or circumstantial evidence that age bias motivated the employment decision, or by

relying on the burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973), and its progeny. Mereish, 359 F.3d at 334. Under the McDonnell Douglas framework,



                                                 3
a plaintiff “must first establish a prima facie case of discrimination by a preponderance of the

evidence.” Id.; see also Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981). To

establish a prima facie case of age discrimination, a plaintiff must show: (1) that she was a

member of the protected class; (2) that she was qualified for the job; (3) that she suffered an

adverse employment action, and (4) that following discharge she was replaced by a

substantially younger person with comparable qualifications. Warch v. Ohio Cas. Ins. Co., 435

F.3d 510, 513 (4th Cir. 2006). If Plaintiff succeeds in establishing a prima facie case of her

claim, then the burden of production shifts to the defendant to articulate a legitimate,

nondiscriminatory reason for the adverse action. Stokes v. Westinghouse Savannah River Co., 206

F.3d 420, 429 (4th Cir. 2000). If the defendant satisfies this burden, the presumption of

discrimination created by the prima facie case disappears and the burden then shifts back to

the plaintiff to prove by a preponderance of the evidence that the defendant’s proffered

justification is pretextual. See Mereish, 359 F.3d at 334.

       In this case, Defendants deny that they discriminated against Plaintiff but stipulate, for

the purposes of this motion, that Plaintiff can satisfy her initial burden, under the McDonnell

Douglas framework, of establishing a prima facie case of discrimination based on age. (ECF

No. 36 at 1–2.) Defendants argue, however, that they have a legitimate business reason for

terminating Plaintiff. (Id.) Specifically, they contend “that the decision [to terminate Plaintiff]

was a direct result of [Novant Health’s] plan to cease operations of [a] flawed call center[,]

[CAN,] and to create an internal consumer engagement center with improved efficiencies and

expanded services and capabilities.” Id. Further, Defendants argue that Plaintiff is unable to

show that their business reason is a pretext for discrimination. Id. at 2.



                                                 4
       Plaintiff responds that because “[t]he undisputed evidence establishes [her] prima facie

case [of age discrimination,] . . . [she] has focused her argument primarily on pretext.” (ECF

No. 43 at 12.) According to Plaintiff, “[D]efendants justify their actions through a detailed

account of the planning and implementation of a new call center, allegedly to replace CAN.”

(Id. at 1.) Plaintiff argues that “[t]he arguments surrounding the new call center are a red herring,

intended to distract from the reality that [D]efendants terminated [Plaintiff] on June 1, 2015,

a full year prior to the call center fully replacing CAN.” (Id.)

       Because the parties do not dispute that Plaintiff can meet the initial burden of

establishing a prima facie case of discrimination based on age, (ECF No. 36 at 2; ECF No. 43

at 12), the burden of production shifts to Defendant to articulate a legitimate

nondiscriminatory business reason for terminating Plaintiff, Stokes, 206 F.3d at 429.

Defendants produced evidence showing the following: In 2013, Defendant Novant Health

Triad Region, LLC (“Novant Health”) hired a Senior Vice President of Marketing and

Communication, David Duvall (“Duvall”). (ECF No. 35-1 ¶ 3.) Duvall was charged with

managing the Novant Health brand and brand assets, guiding the public relations team, leading

communications to the nearly 26,000 Novant team members, and developing advertising

campaigns and consumer engagement programs. (ECF No. 35-4 at 4.) Once hired, Duvall

began conducting interviews to learn more about the organization and find ways to improve

the Novant Health brand. (ECF No. 35-1 ¶ 4; ECF No. 35-4 at 6.) Through these interviews

Duvall became aware of serious concerns with CAN, ranging from poor service and excessive

dropped calls to the absence of performance metrics. (ECF No. 35-4 at 6–9.) In response,

Duvall hired an outside consultant to evaluate CAN and its management. (ECF No. 35-1 ¶ 6;



                                                 5
ECF No. 35-4 at 10.) On or about June 9, 2014, the consultant issued a report that concluded,

among other things: that CAN was “[n]ot an efficient operation” and failed to engage in “data

driven decision-making”; that Plaintiff as its Executive Director was “neither technologically

savvy nor business strategy savvy”; and that “CAN ha[d] grown beyond the capability of the

current management.” (ECF No. 35-3 at 59, 68, 84.) The report further concluded that

Defendant Novant Health should either sell CAN and create a new internal Novant Health

contact center or have Novant Health acquire CAN and install a Novant Health employee to

lead CAN’s operations. (ECF No. 35-3 at 86–87.) As a result, Novant Health made the

decision to create a new internal Novant Health consumer engagement center (“CEC”). (ECF

No. 35-1 ¶ 8.) A leadership team was put in place to develop a proposal for the CEC. (Id. ¶

10.) On October 3, 2014, the leadership team recommended that Novant Health hire new

leadership for CAN during the transition. (See id. at 3, 68.) In addition to the deficiencies

outlined in the consultant’s report, there was specific concern from the board’s perspective

“that Plaintiff, who regarded CAN as her ‘baby’ would not be amenable to the organizational

changes underway.” (ECF No. 36 at 21; see ECF No. 35-3 at 14; ECF No. 35-7 at 5–6.) On

June 1, 2015, Plaintiff was terminated. (ECF No. 42-1 ¶ 31.) On that same day, three other

management level employees of CAN, some over age 40 and some under age 40, were also

terminated. (See ECF No. 35-8 at 4; ECF No. 35-10 at 11.)

       Defendants have produced substantial evidence supporting their business decision to

replace CAN with a multifaceted CEC, and further, to terminate certain members of CAN’s

current management, including Plaintiff, during the transition. (See, e.g., ECF No. 35-3 at 53–

88) Though Plaintiff has described Defendants detailed discussion of the planning and



                                              6
implementation surrounding the new call center as a “red herring” to distract from her firing,

(ECF No. 43 at 1), this Court disagrees with that characterization. Rather, the evidence

submitted by Defendants, as well as their detailed discussion of the evidence, provides

background and context for their business decision to terminate Plaintiff’s employment. “To

meet [its] production burden under the McDonnell Douglas framework, [Defendants are] not

required to persuade [the Court] that the proffered reason was the actual motivation for [its]

decision. . . . [They] must merely articulate a justification that is ‘legally sufficient to justify a

judgment’ in [their] favor.” Mereish, 359 F.3d at 335 (quoting Burdine, 450 U.S. at 255). The

Fourth Circuit has found that such a strategic decision constitutes a legally sufficient

justification for a plaintiff’s termination. See id. at 335–336 (“Without the ability to update the

skills of their employees to meet the shifting demands of technology and society, business

could not thrive. . . . [T]he ADEA was not intended to obstruct the ability of a commercial

enterprise to making necessary adjustments in the face of economic challenges. . . . Neither

was it designed to prevent leaders . . . from achieving the mix of employee expertise that will

best fulfill [a business’s] goals.” (internal quotation marks and citation omitted)). The Court

concludes that Defendants have met their burden of production by articulating and providing

evidentiary support for a legitimate nondiscriminatory reason for their decision to terminate

Plaintiff. Thus, the presumption derived from Plaintiff having established a prima facie case

disappears from the case and the burden now shifts to Plaintiff to establish pretext. See id. at

334.

       “Once the question comes down to pretext, a plaintiff ‘must be afforded the

opportunity to prove by a preponderance of the evidence that the legitimate reasons offered



                                                  7
by the defendant were not its true reasons, but were a pretext for discrimination.’” Holland v.

Wash. Homes, Inc., 487 F.3d 208, 214 (4th Cir. 2007) (quoting Reeves v. Sanderson Plumbing Prods.

Inc., 530 U.S. 133, 143 (2000)). A plaintiff can prove pretext by showing that the alleged

nondiscriminatory explanation is “unworthy of credence or by offering other forms of

circumstantial evidence sufficiently probative of age discrimination.” Mereish, 359 F.3d at 336

(internal quotation marks omitted). However, a plaintiff may not “simply show that the

articulated reason is false; [s]he must also show that the employer discriminated against [her]

on the basis of age.” Laber v. Harvey, 438 F.3d 404, 430–31 (4th Cir. 2006). At this stage,

Plaintiff’s burden to demonstrate pretext “merges with the ultimate burden of persuading the

court that [the plaintiff] has been the victim of intentional discrimination.” Merritt v. Old

Dominion Freight Line, Inc., 601 F.3d 289, 294 (4th Cir. 2010) (alteration in original) (quoting

Burdine, 450 U.S. at 256).

       Here, to avoid judgment as a matter of law on her ADEA claim, Plaintiff must establish

a legally sufficient evidentiary basis for a reasonable jury to find that Defendants’ proffered

reason for her termination was pretextual. See Hawkins v. PepsiCo, Inc., 203 F.3d 274, 278–79

(4th Cir. 2000). However, Plaintiff’s brief, affidavits, and arguments related to pretext focus

primarily on countering Defendants’ assessment of Plaintiff’s performance as executive

director of CAN and the performance of CAN under her leadership, with her own assessment

of both. (See ECF No. 43 at 13–16.) This approach is misguided. The Fourth Circuit has

held that Plaintiff cannot establish discrimination by disagreeing with her employer’s

assessment of her work performance, and in this case the performance of CAN, since in a

wrongful discharge action only the perception of the employer matters, not a self-assessment



                                               8
by Plaintiff. See Hawkins, 203 F.3d at 280; Howard v. Coll. of the Albemarle, 262 F. Supp. 3d 322,

333 (E.D.N.C. 2017) (“Although [Plaintiff] contests the factual accuracy of the critiques of his

performance, . . . the accuracy of those critiques is irrelevant to the [C]ourt’s inquiry. Rather,

the issue is whether the . . . decisionmaker[ ] believed the critiques to be true.”), aff’d, 697 F.

App’x 257 (4th Cir. 2017). Further, assuming Plaintiff’s effort is to show that Defendants’

articulated reason for termination is false, to establish her claim of pretext, Plaintiff must still

present evidence that the real reason for her termination was age discrimination. Laber, 438

F.3d at 430–31. Plaintiff has failed to do so here. When asked in her deposition to provide

the basis for her claim that her termination was based on age and not a legitimate business

reason, Plaintiff stated:

               A. . . . Because no one came to me and said, “[y]ou are not
               performing in the manner that you need to be performing. You
               are lacking in job performance. You are not operating this
               company in the way it needs to be operated.” I have to assume
               it was my age.

               Q. . . . So, it’s just an assumption?

               A. What else was it? I’m not sure what else it would have been.

(ECF No. 35-3 at 11–12.)

       In addition to Plaintiff’s acknowledgment that the basis for her age discrimination claim

was an assumption, Plaintiff provides very little independent evidence from which a reasonable

juror could infer age discrimination as the “real” reason for her termination. See Dockins v.

Benchmark Commc’ns, 176 F.3d 745, 749 (4th Cir. 1999) (“[P]laintiff’s own assertions of

discrimination in and of themselves are insufficient to counter substantial evidence of

legitimate nondiscriminatory reasons for a discharge.” (internal quotation marks omitted)).



                                                 9
Plaintiff cites statements by two Novant Health employees and an email from Novant Health’s

in-house counsel as evidence of pretext. 2 The first are statements by Melissa Lucas (“Lucas”),

the individual whom Plaintiff claims was hired as her replacement. (ECF No. 43 at 15; ECF

No. 42-1 ¶ 28.) According to Plaintiff, in April and May 2015 she spent considerable time

with Lucas, at CAN, who stated on numerous occasions that “this isn’t the way we do this

anymore.” (ECF No. 42-1 ¶ 28.) Plaintiff further stated that she was “aware that Ms.

Lucas . . . is more than twenty years younger than [she],” and that Ms. Lucas “was very curt,

negative or critical, and very condescending.” (Id.) Other statements, evidencing pretext

according to Plaintiff, were made by Marty Lambeth (“Lambeth”) who Plaintiff identifies as

“a manager of Novant [Health].” (Id ¶ 26.) According to Plaintiff, on or about March, 2015,

Lambeth met with Plaintiff and introduced Lucas to her. (Id.) Lambeth then stated: “In the

old days you and I would just sit down and discuss what was going on, what changes were

needed, what concerns I had, but times have changed; now things no longer work that way.”

(Id.) At best these statements are ambiguous and make no reference to age; thus, such

statements are not sufficient to create a triable issue of age discrimination. See Birkbeck v.

Marvel Lighting Corp., 30 F.3d 507, 511–12 (4th Cir. 1994) (holding that the statement that

“there comes a time when we have to make way for younger people” is not sufficient to create

an inference of age bias); see also EEOC v. Clay Printing Co., 955 F.2d 936, 942 (4th Cir. 1992)

(holding that statements about the need to “attract newer, younger people or “young blood”

were insufficient evidence of age bias). While isolated statements can constitute evidence of


   2
     In their Reply Brief, Defendants make three objections to this evidence tendered by Plaintiff
based on attorney-client privilege, authentication, and hearsay. (ECF No. 44 at 12–13.) The Court
has determined that those objections shall be overruled.


                                               10
discrimination, such statements must be contemporaneous to the adverse employment action.

McCray v. Pee Dee Reg’l Transp. Auth., 263 F. App’x 301, 306 (4th Cir. 2008); but see Loveless v.

John’s Ford, Inc., 232 F. App’x 229, 234 (4th Cir. 2007) (finding evidence of discrimination

when, during the conversation in which an employee was terminated, supervisor stated that

he needed “younger, more aggressive Managers” and referring to another employee as “an F’n

dinosaur” who was “next” to be terminated); Gott v. Town of Chesapeake Beach, Md., 44 F. Supp.

3d 610, 615–16 (D. Md. 2014) (finding evidence of discrimination when employer told plaintiff

during a meeting that the reason for not rehiring her was that the company was “just looking

for younger people”). Further, the probativeness of such isolated statements “is circumscribed

if they . . . were not related to the employment decision in question, or were made by

nondecisionmakers.” Huang v. Gutierrez, No. AW-08-2882, 2010 WL 93274, at *10 (D. Md.

Jan. 5, 2010) (quoting Straughn v. Delta Air Lines, Inc., 250 F.3d 23, 36 (1st Cir. 2001)). Here,

Plaintiff does not contend that Ms. Lucas was a decisionmaker, nor does she contend that any

of the statements were made in the context of her termination. Lastly, the email from Novant

Health’s in-house counsel stating “our story can simply be that we decided not to renew her

contract,” fails to provide support for Plaintiff’s assumption that the real reason for her

termination was discrimination based on age. (ECF No. 42-21 at 3.) The Court concludes

that this evidence is insufficient to show pretext.

       Plaintiff next argues that “following the termination, [D]efendants have engaged in

inconsistent, unsupportable, post hoc efforts to justify the termination, clearly establishing

pretext.” (ECF No. 43 at 2.) According to Plaintiff, “three primary decisionmakers—David

Duvall, Krista Tillman [(“Tillman”)], and Tim Clontz [(“Clontz”)]—all had different reasoning



                                               11
and explanations for the decision [to terminate Plaintiff].” (Id. at 8.) A careful review of the

deposition testimony of each of these individuals demonstrates that they each viewed

Plaintiff’s termination as a necessary outgrowth of Novant Health’s decision to create a new

consumer engagement center, internal to Novant Health and run by Novant Health

employees, and to wind down CAN as proposed in the consultant’s report.

        As cited by Plaintiff, Duvall did state in his deposition that “we felt it was important

that the leadership of the new entity be Novant Health so that they could help grow our

culture, that they could infuse the culture, the service standards that we are known for into the

organization.” (ECF No. 42-8 at 16.) The statement was, however, a part of a greater

discussion by Duvall:

               There was never a decision about Marty Norman, yay or nay. It
               was Call-A-Nurse [that] was going to be sunsetted, and a net new
               entity was going to be stood up. . . . It just was not at all logical
               to think that we would take a leader of this entity that we were
               going to sunset, which, by the way, was poorly performing, and
               make it part of a new entity. It just didn’t enter into anyone’s
               calculus.

(Id.)

        Tillman’s testimony is consistent with Duvall’s testimony. She testified that she was

hired by Novant Health as a consultant two months before Plaintiff was terminated; that she

met with Plaintiff three or four times; and that she did not “make an independent assessment”

of Plaintiff as an executive director. (ECF No. 42-6 at 14.) Tillman testified as follows: “The

purpose of the assessment[ ] [I was hired to provide] was to try to decide if the implementation

plan that Novant Health had when I started in March was a reasonable and feasible

implementation plan to start a new engagement center.” (Id.) Tillman further testified that



                                                12
she “was asked not only to help stand up—implement the plan to stand up a new engagement

center, but to also . . . improve and, hopefully, keep from declining any worse the service that

was currently provided by Call-A-Nurse while the new engagement center was being stood

up.” (Id. at 19.) According to Tillman “[t]he management team, including Marty Norman, . .

. was not helpful or supportive of being able to provide good service. So, the decision was

made after our April report to move as quickly as possible to install a new management team

to be able to provide better service.” (Id.)

       Plaintiff also states that Clontz, the Moses Cone representative who had served on the

CAN board for eighteen years, (see ECF No. 42-5 at 7), was one of the decisionmakers who

provided a different reason for her termination, (ECF No. 43 at 8). According to Plaintiff,

Clontz stated that “the entirety of the motivation [for the decision to terminate Plaintiff] was

that Norman had hired her son . . . and that Novant [Health] informed him that Norman was

prioritizing third-party calls over those of Novant [Health] and [Moses] Cone.” (Id.) While

Clontz did state that those acts by Norman presented “a trust issue” for him, (ECF No. 42-5

at 34), Clontz also discussed the unsustainability of CAN based on Novant Health’s decision

to move in a new direction, (id. at 18–19), and he ultimately stated the following with respect

to Plaintiff’s termination:

               Typically, when you are closing a business, you have, essentially,
               two decisions you can make in terms of your lead administrative
               person in that. If you believe that they are in a position to be able
               to not only handle that gracefully, but do a great job of winding
               down the business, then you have that conversation. You create
               a severance packet that makes it very enticing for them to stay
               the entire length of the wind-down and then to find other
               employment. . . . On the other hand, if you believe that it is not
               in the best interest of the organization for the Executive Director
               to be a part of that wind-down, then you don’t do it that


                                                13
               way. . . . I was concerned that it might not go well in terms of the
               wind-down.

(Id. at 34.)

        This evidence does not support Plaintiff’s claim of pretext. Contrary to Plaintiff’s

argument that these individuals—Duvall, Tillman, and Clontz—gave inconsistent and shifting

explanations for her termination, the reasons provided by each, when not selectively parsed,

are consistent and support the legitimate nondiscriminatory reason proffered by Defendants

for terminating Plaintiff during the transition period.

        Plaintiff further argues that after her termination Novant Health continued to capture

her deleted emails and that the finance director for Novant Health ran a credit card analysis

of CAN which he then sent to the compliance department at Novant Health. (ECF No. 43

at 18–19.) According to Plaintiff, “[t]hose inquiries further underscore the pretextual nature

of [her] ouster.” (Id. at 19.) The evidence shows, however, that these actions were taken not

only with respect to Plaintiff, but with respect to each of the CAN employees terminated on

the same day as Plaintiff, irrespective whether they were over or under the age of 40. (See ECF

42-24 at 2; ECF No. 35-10 at 11.)

        Moreover, as with all of the acts complained of by Plaintiff, which she argues

demonstrate pretext, she has failed to present evidence demonstrating a nexus between these

actions by Defendants and her claim that she is the victim of age discrimination. Plaintiff’s

failure to provide sufficient credible evidence of discriminatory animus related to age, from

which a reasonable jury could find that she was terminated based on her age, is fatal to her

claim. See Mereish, 359 F.3d at 336, 339. Accordingly, Plaintiff has failed to persuade this Court

that she is the victim of discrimination based on age, nor has she raised a genuine issue of


                                               14
material fact from which a jury could find in her favor. Defendants are entitled to summary

judgement as a matter of law as to Plaintiff’s ADEA claim.

           B. Wrongful Termination in Violation of North Carolina Public Policy

       Defendants have likewise moved to dismiss Plaintiff’s claim for wrongful termination

in violation of N.C. Gen Stat § 143-422.2. (See ECF No. 35.) This claim is based on the same

factual allegations as Plaintiff’s ADEA claim and the Court must apply the same legal standards

that apply under the ADEA claim. Alderman v. Inmar Enters., Inc., 201 F. Supp. 2d 532, 546

(M.D.N.C. 2002), aff’d, 58 F. App’x 47 (4th Cir. 2003). Consequently, having determined that

there is no genuine issue of material fact with respect to the ADEA claim, and that Defendants

are entitled to judgment on that claim as a matter of law, this Court concludes, for the reasons

stated above related to her ADEA claim, that Plaintiff’s state law claim for wrongful

termination based on age discrimination must likewise fail. See id.

       For the reasons outlined in the Memorandum above, the Court enters the following:

                                           ORDER

       IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment,

(ECF No. 35), is GRANTED, and Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       A Judgment dismissing this case will be entered contemporaneously with this

Memorandum and Order.

       This, the 4th day of December 2018.



                                            /s/ Loretta C. Biggs
                                            United States District Judge




                                              15
